Hill, J.
I concur in the result, agreeing with the opinion that no appeal lies from an order determining an application for a certificate of removal and also that the question as to the jurisdiction of the Police Court was not presented and could not be determined on an application for the certificate of removal. As this question was not before the judge who made the order I do not think it is before us, but if it were I should disagree with the conclusion stated in the opinion. The Legislature cou d hardly have intended that an act in violation of section 1530 of the Penal Law if done within a village would be triable by a Court of Special Sessions while an identical violation outside a village would be triable in a court of record after indictment.
Whitmyer, J., concurs.
Appeal dismissed, without prejudice to the right of the defendant to make another application for a certificate of removal.